Citation Nr: 0301868	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  95-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for hypertension.



WITNESSES AT HEARING ON APPEAL

Appellant and her husband



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983, and from November 1990 to May 1991.  In the intervening 
period she was a member of the Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied the veteran's claim of entitlement to 
service connection for hypertension.  A hearing before the 
undersigned Member of the Board at the RO (i.e. a travel 
board hearing) was held in October 1996.


FINDING OF FACT

Hypertension was not diagnosed or otherwise demonstrated 
until several years after service, and no medical evidence 
has been submitted linking the veteran's hypertension to 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran was provided with a copy 
of the appealed September 1994 rating action, and was 
provided a Statement of the Case dated January 1995, and two 
Supplemental Statements of the Case dated January 2000 and 
August 2002, as well as two Board remands dated April 1997 
and June 2000.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO sent the veteran letters in August and 
September 2002, explaining the veteran's rights under the 
VCAA.  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran has been afforded an examination during the course of 
this claim, dated September 1994.  The veteran received the 
benefit of a hearing before the undersigned member of the 
Board at the RO in October 1996.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus, 
even without more specific notice as to which party will get 
which evidence, as all the evidence has been obtained, the 
Board can proceed.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Facts

The veteran's service medical records for her periods of 
active duty and while in the Reserve contain many blood 
pressure readings.  These include: a September 1983 reading 
of 100/76, a June 1987 reading 150/100, an August 1987 
reading of 120/70, a September 1987 reading of 118/74, an 
April 1990 reading of 136/68, November 1990 readings of 
128/88 and 130/96, December 1990 readings of 132/88, 122/84, 
a March 1991 reading of 124/88, and an April 1991 reading of 
112/78.

A November 1990 sick slip noted that the veteran received a 
high blood pressure "timeout" and could not be deployed 
until she was cleared.  She had reported having been told 
that she had high blood pressure.  A March 1991 report of 
medical history noted that the veteran's blood pressure 
continued to be monitored, with no medications used at this 
time.

A May 1991 treatment record indicated that the veteran's 
blood pressure to be 149/92 when sitting.

An October 1993 examination report indicated that the veteran 
reported that she had a borderline blood pressure of 140/90 
while service in the Persian Gulf from January 1991 to May 
1991, but that she was not treated for this problem while in 
service.  The veteran was diagnosed at that time with 
hypertension.  

An early November 1993 VA treatment record indicates that the 
veteran's blood pressure was 160/110 sitting.  The veteran 
indicated at that time that she had an onset of increased 
blood pressure while in the Persian Gulf, and that her blood 
pressure had been borderline, but that no medications has 
been prescribed for her.  The veteran was started on 
medication at that time.

A November 1993 VA treatment record indicates that the 
veteran's blood pressure reading at that time was 131/93 
sitting, and 120/90 standing.  The veteran's medication was 
increased at that time.

A January 1994 VA treatment record indicates that the 
veteran's blood pressure at that time was 140/100 sitting, 
and 150/110 standing.  The veteran was prescribed additional 
medication at that time.

A February 1994 VA treatment record indicates that the 
veteran's blood pressure at that time was 120/80 sitting, and 
110/80 standing.

The veteran had a VA examination in August 1994.  The report 
of that examination indicates, in relevant part, that the 
veteran reported that her discharge physical from service 
noted her to have elevated blood pressure, for which she was 
placed on medication until she became pregnant.  There was no 
history of a myocardial infarction, stroke, or kidney 
problems.  She denied chest pain, nocturnal dyspnea, or ankle 
edema.  On physical examination, blood pressure was 130/80 
sitting, 130/84 standing, and 138/88 standing. Two minutes 
after exercise, her blood pressure was 134/80.  There was no 
clinical evidence of cardiomegaly.  There was a grade II/IV 
holosystolic aortic murmur, and A2 was accentuated.  Her 
lungs were clear.  The veteran was diagnosed with 
hypertension by history, under treatment.

A December 1995 VA treatment report noted that the veteran 
had a blood pressure of 135/91.  

A January 1996 treatment record indicated the veteran's blood 
pressure to be 132/83 when sitting.

A March 1996 VA social work note indicates that the veteran 
reported that she returned from the Persian Gulf with high 
blood pressure, but was not treated in service.  A March 1996 
treatment record indicated that the veteran's blood pressure 
was 134/88.

A June 1996 treatment record indicated that the veteran's 
blood pressure to be 130/84 when sitting.  The veteran was 
found to have stable hypertension.

An October 1996 outpatient treatment record indicated that 
the veteran's blood pressure was 139/91 sitting.

The veteran received a hearing before the undersigned member 
of the Board in October 1996.  The transcript of that hearing 
indicates, in relevant part, that the veteran related that, 
when she had her highest blood pressure reading in June 1987, 
of 150/100, on a reserve physical, she was at that time 
taking very high dose birth control pills.  She indicated 
that she had been told by the health department that these 
pills might cause some fluctuation in her blood pressure.  
She recalled that when she was called up in November 1990, 
she was told that her blood pressure was too high, and that 
she would not be deployable until it lowered.  She indicated 
that, once she was deployed, she went to sick call several 
times for other problems, but did not have her blood pressure 
taken at that time.  The veteran indicated that she did not 
have treatment for her blood pressure until she was seen at 
the VA several years after service, for an examination.

A January 1997 outpatient treatment record indicated that the 
veteran's blood pressure was 132/87.  The veteran was again 
found to have stable hypertension.

A January 1997 outpatient treatment record indicated that the 
veteran's blood pressure was 135/85.

A December 1998 VA treatment record noted that the veteran's 
blood pressure was 134/86 sitting.  The veteran was diagnosed 
with hypertension; controlled.

An April 1999 VA treatment record noted that the veteran's 
blood pressure was 132/90.

A July 1999 VA treatment record noted that the veteran's 
blood pressure was 124/84.  The veteran was diagnosed with 
well controlled hypertension.

A September 1999 VA treatment record noted that the veteran's 
blood pressure was 134/76.

A January 2000 VA treatment record noted that the veteran's 
blood pressure was 127/84.

Three separate March 2000 VA treatment records noted that the 
veteran's blood pressure was 128/93, 136/96, and 144/108.

An April 2000 VA treatment record noted that the veteran's 
blood pressure was 139/89.

A June 2000 VA treatment record noted that the veteran's 
blood pressure was 139/89.

A February 2001 VA treatment record noted that the veteran's 
blood pressure was 141/94.

An April 2001 VA treatment record noted that the veteran's 
blood pressure was 138/83.

An October 2001 VA treatment record noted that the veteran's 
blood pressure was 139/93.

An April 2002 VA treatment record noted that the veteran's 
blood pressure was 136/88.

The report of an opinion from a VA examiner, dated May 2002, 
is of record.  It indicates that, after reviewing the record, 
he felt it was clear that the veteran did not have 
hypertension during her service tenure.  The examiner 
specifically noted blood pressure readings as follows: June 
1987, 150/100, August 1987, 120/70, April 1990, 136/68, 
November 1990, 128/88, December 1990, 122/84, and April 1991, 
112/78.  The examiner noted that, except for the first 
reading, the rest were normotensive recordings, making the 
diagnosis of hypertension very unlikely.


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  Service connection may be established for a an 
injury incurred in or aggravated by inactive duty training.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.


Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hypertension.  
In this regard, the Board notes that, although the veteran 
did have one highly elevated blood pressure reading in June 
1987, of 150/100, the veteran was not diagnosed with 
hypertension as a result of that reading.  Subsequent 
readings were essentially normal.  

Although the veteran's blood pressure was checked several 
times during her period of active service, from November 1990 
to May 1991, the veteran was never diagnosed with 
hypertension during that time, and in fact does not appear to 
have been diagnosed with hypertension until November 1993, 
over two years after the veteran was separated from active 
duty service.  Further, Board notes the opinion from a VA 
examiner, dated May 2002, which indicates that, after 
reviewing the record, it is clear that the veteran did not 
have hypertension during her service tenure.  It is possible 
that she had some blood pressure fluctuations, but it does 
not appear that examiners concluded she had hypertension as 
not treatment regime was instituted during service.  
Chronically elevated pressures were not recorded.

There are various recorded histories to the effect that she 
was treated for high blood pressure in service.  These 
histories are not confirmed by the clinical evidence on file.  
While there were isolated elevated readings, there were no 
continuing readings such as to suggest the onset of 
hypertension during service.

Considering all evidence of record, the Board finds that the 
preponderance of the evidence indicates that the veteran's 
hypertension was not incurred in, or aggravated by, service, 
and did not manifest within a year of the veteran's 
separation from active duty service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

